 Case 1:99-cr-00073-JPJ Document 57 Filed 07/28/20 Page 1 of 3 Pageid#: 188




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )      Case No. 1:99CR00073-001
                                                  )
 v.                                               )      OPINION AND ORDER
                                                  )
 DEMITRIUS GARDNER,                               )      By: James P. Jones
                                                  )      United States District Judge
                   Defendant.                     )


      Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; John T. Stanford, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant has filed a motion to reduce his sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010).1

      The defendant was originally sentenced in this case (the “1999 case”) to 90

months imprisonment after pleading guilty to conspiring to distribute five grams or

more of cocaine base. He served that sentence and is currently serving an aggregated

sentence of 265 months, consisting of a 30-month term for violations of his


      1
          While the defendant’s first name is spelled here as it was contained on the
charging documents and the judgment in this case, he asserts that it is correctly spelled
“Demetrius.”
 Case 1:99-cr-00073-JPJ Document 57 Filed 07/28/20 Page 2 of 3 Pageid#: 189




supervised release in the 1999 case, together with a 235-month sentence imposed

by this court in a later case, Case No. 1:07CR00028 (the “2007 case”).2 He has a

current projected release date of November 24, 2025. He is now 45 years old.

      The United States concedes that the defendant is eligible for sentence

reduction under the Act while serving a term of imprisonment on a supervised

release violation. See United States v. Venable, 943 F.3d 187, 195 (4th Cir. 2019).

The defendant seeks a reduction of the time already served in the underlying 1999

sentence so as to create “banked time” to apply to his current aggregated sentence,

or alternatively a reduction of his revocation sentence.

      Even if a defendant is eligible for a reduction in sentence under the Act, the

court is not required to reduce the sentence. 2018 FSA at § 404(c). Gardner’s

criminal history persuades me to exercise my discretion to deny his motion. As the

Presentence Investigation Report (“PSR”) in the 2007 case shows, Gardner was

undeterred from drug trafficking by his previous sentence. He was released from

custody to supervision in the 1999 case on April 16, 2006, and began selling drugs

again within four months.      PSR ¶ 11, ECF No. 166. While the defendant has

engaged in some educational programs while incarcerated, he has had a limited work

history when not in custody, reporting that he quit most of his jobs, or was fired for



       2
           The United States has set forth in detail the somewhat complicated history of
the defendant’s sentences. United States’ Resp. 1–3, ECF No. 53.
                                          -2-
 Case 1:99-cr-00073-JPJ Document 57 Filed 07/28/20 Page 3 of 3 Pageid#: 190




absenteeism or conflicts with coworkers. Id. at 69. The danger to the community

from his likely recidivism does not support his reduction in sentence.

      For these reasons, it is ORDERED that the Motion to Reduce Sentence, ECF

No. 46, is DENIED.

                                               ENTER: July 28, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -3-
